1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LISA CARTIER GIROUX
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    (702) 388-6336
     John.P.Burns@usdoj.gov
6    Representing the United States of America

7                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
8
      UNITED STATES OF AMERICA,                          Case No.: 2:19-cr-00171-JCM-VCF
9
                     Plaintiff,                           MOTION TO WITHDRAW AS
10                                                        ATTORNEY OF RECORD
             vs.
11
      DEQUANE MOORE,
12                   Defendant.

13
            COMES NOW, Lisa Cartier Giroux, Assistant United States Attorney, and pursuant to
14
     LR IA 11-6 of the Rules of the United States District Court, District of Nevada, hereby moves
15
     this Honorable Court to allow Lisa Cartier Giroux, Assistant United States Attorney, to
16
     withdraw as attorney of record.
17
     DATED: August 26, 2019
18                                                     Respectfully submitted,

19                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
20
                                                        /s/ Lisa Cartier Giroux
21
                                                       LISA CARTIER GIROUX
22                                                     Assistant United States Attorney

23

24


                                                   1
1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                        Case No.: 2:19-cr-00171-JCM-VCF
3
                    Plaintiff,                          MOTION TO WITHDRAW AS
4
            vs.                                         ATTORNEY OF RECORD
5
      DEQUANE MOORE,
6                   Defendant.
7

8           IT IS HEREBY ORDERED that LISA CARTIER GIROUX Assistant United States

9    Attorney is withdrawn as attorney of record for the Government.

10          IT IS FURTHER ORDERED that LISA CARTIER GIROUX shall be removed from

11   the CM/ECF service list in this case.

12
             August 26, 2019
13   Dated: ________________________
                                              Cam Ferenbach
14                                            United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24


                                                  2
1                                   CERTIFICATE OF SERVICE

2           I certify that I am an employee of the United States Attorney’s Office. A copy of the

3    foregoing MOTION TO WITHDRAW AS ATTORNEY OF RECORD was served upon

4    counsel of record, via Electronic Case Filing (ECF).

5           DATED: August 26, 2019.

6                                                              /s/ Patrick Burns

7                                                           PATRICK BURNS
                                                            Assistant United States Attorney
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    3
